 

 
 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (the “Agreement”), dated as of the Closing Date, defined
below, (the “Effective Date”), is entered into by and between Columbia
Laboratories, Inc., a Delaware corporation (“Licensor”), and Actient
Pharmaceuticals LLC, a Delaware limited liability company (“Licensee”). Licensor
and Licensee are each sometimes referred to herein as a “Party”, and
collectively, as the “Parties.”
RECITALS
WHEREAS, Licensor and Licensee have entered into that certain Asset Purchase
Agreement, dated as of April 20, 2011 (the “APA”), for the sale by Licensor, and
the purchase by Licensee, of the Purchased Assets (as defined in the APA); and
WHEREAS, as a condition to the Closing of the transactions contemplated by the
APA, Licensor will grant Licensee certain licenses, on the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I. 
DEFINITIONS
 
In addition to the terms defined above, elsewhere in this Agreement, and in the
APA, the following terms when used in this Agreement, with initial capital
letters shall have the respective meanings ascribed to them in this Article 1.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person. A Person will be deemed to “Control” another Person if such first Person
has the power to direct or cause the direction of the management and policies of
such other Person, whether through ownership of securities, by contract or
otherwise.
“Applicable Laws” means all laws, rules, regulations and guidances applicable to
this Agreement or the activities contemplated hereunder, including, without
limitation, the United States Food, Drug, and Cosmetic Act or 1938, as amended,
and applicable regulations, FDA-issued guidances, federal and state
anti-kickback laws, privacy laws, consumer protection statutes, and any rules,
regulations, guidelines, guidances, ordinances or other requirements of the
United States, any state, county, city or other political subdivision or of any
Governmental Entity that may be in effect from time to time in the Territory and
that are applicable to this Agreement or the activities contemplated hereunder.
“Closing Date” means the date set forth in Section 4.1 of the APA.
“Confidential Information” shall mean all information and materials disclosed by
one Party, the disclosing Party, to the other Party, the receiving Party,
pursuant to this Agreement, including but not limited to, all information
relating to the disclosing Party's technology, know-how, Inventions, data,
materials, products, processes, potential or actual customers, business
strategies, suppliers or business. Confidential Information does not include
information that: (i) is in the receiving Party's lawful possession prior to
disclosure by the disclosing Party, as evidenced by receiving Party's written
records; (ii) has become generally

1

--------------------------------------------------------------------------------

 

available to the public through no wrongful act or omission of the receiving
Party; or (iii) has been provided to the receiving Party by any third party
having no obligation of confidentiality, direct or indirect, to the disclosing
Party.
“Field of Use” means the treatment with testosterone of any and all levels of
hypogonadism or other indications for the treatment of low testosterone in men.
“Foreign Licenses” means any license or similar agreements related to the
manufacture, market, use or sale of the Product outside of the Territory to
which Columbia or its Affiliates is a party or may become a party after the
Effective Date.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a consistent basis.
“Generic Product” shall mean a drug that is A-rated (may be substituted by a
pharmacist without the consent of a physician) by the FDA as bioequivalent to
the brand-name Striant® drug designated as NDA 21-543.
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality of applicable jurisdiction,
whether domestic or foreign.
“Governmental Rule” means any applicable law, judgment, order, decree, statute,
ordinance, rule or regulation issued or promulgated by any Governmental Entity.
“Inventions” mean any findings, developments, discoveries, inventions,
additions, modifications, formulations, or changes which are necessary for or
used in the development, manufacture or commercialization of the Products,
including without limitation, new or improved methods, processes, manufacturing
techniques, specifications, ingredients, formulations, compositions,
preparations, presentations, means of delivery, dosages, packaging or labeling
of the Products, whether or not protected or protectable as a trade secret,
patent, trademark or copyright, but expressly excluding any tangible or
intellectual property included in the Purchased Assets (as defined in the APA)
or any derivatives thereof or improvements thereon, all of which are assigned to
Licensee pursuant to the APA executed concurrently herewith.
“Knowledge of Licensor” means the actual knowledge after due inquiry under the
circumstances of the following individuals: Frank Condella (Chief Executive
Officer), Michael McGrane (Senior Vice President, General Counsel and
Secretary), George Creasy (Vice President of Clinical Research), and Lawrence A.
Gyenes (Senior Vice President, Chief Financial Officer and Treasurer).
“Licensed Know How” means all the know how, trade secrets, expertise,
inventions, discoveries, technical information and other unpatented information
related to the Product that is owned or controlled by, or licensed to, Licensor
or its Affiliates, including, but not limited to, all information reasonably
necessary for Licensee and its Affiliates to make, have made, use or sell the
Product, but expressly excluding any Product Know How as defined in the APA,
which Product Know How is assigned to Licensee pursuant to the APA executed
concurrently herewith.
“Licensed Intellectual Property” means: (a) the Licensed Trade Dress; (b) the
Licensed Patents; (c) the Licensed Know How; and (d) the Licensed Inventions.
“Licensed Inventions” means (a) the Licensor Inventions; and (b) Licensor's and
its Affiliates' interest in and to the Joint Inventions.

2

--------------------------------------------------------------------------------

 

“Licensed Patents” means all: (a) U.S. patents and patent applications set forth
on Exhibit A attached hereto; (b) U.S. patents and patent applications claiming
priority thereto or to which the patents and patent applications set forth on
Exhibit A claim priority, whether or not filed before or after the Effective
Date, including provisionals, continuations, continuations-in-part, and
divisions; (c) all patents and registrations issuing therefrom; (d)
re-examinations, renewals, reissues, and extensions allowed on any of the
foregoing; and (e) all other U.S. patents and patent applications owned or
controlled by, or licensed to, Licensor or its Affiliates as of the Effective
Date that cover the Product or that the practice of which is reasonably
necessary for Licensee to make, have made, use, sell, offer to sell or import
the Product within the Territory. For purposes of this definition, any Licensed
Patents that meet the criteria in subsection (e) above at any time during the
Term shall not be excluded from this definition simply because a particular
Affiliate of Licensor is no longer an Affiliate.
“Licensed Trade Dress” means the layout, designs and coloring used on the
packaging of the Product solely to the extent also used by the Licensor or its
current Affiliates on product packaging of their products other than the
Products. Licensed Trade Dress expressly excludes Product Trade Dress as defined
in the APA, which Product Trade Dress is assigned to Licensee pursuant to the
APA executed concurrently herewith.
“Net Sales” means the gross amount billed or invoiced by Licensee, and its
subsidiaries and other Affiliates and any third party to whom Licensee
sublicenses the Licensed Intellectual Property with respect to sales of the
Product, for their sales of the Product to independent, unaffiliated third party
customers in the Territory, not including any sales that take place in
connection with the further development, testing or clinical trials of the
Product, less deductions for (a) quantity, trade or cash discounts or allowances
(including customer rebates) actually allowed and taken, (b) amounts deducted by
reason of rejections or returns of goods, rebates, coupons or chargebacks or
retroactive price reductions and (c) third party wholesaler fees, and specialty
pharmacy charges, in each case, to the extent specifically attributable to the
Product. To the extent applicable, components of Net Sales shall be determined
in the ordinary course of business in accordance with GAAP.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Product” means the prescription drug product approved by the U.S. Food and Drug
Administration (FDA) on June 19, 2003, as referenced in NDA 21-543, and sold
under the name Striant® in the United States, together with any improvements,
enhancements, modifications or extensions of said product, including without
limitation any new uses, kits, formulations, and dosage forms.
“Royalty Period” means the period between the Effective Date and the tenth
(10th) anniversary of the Effective Date.
“Territory” means the United States and its respective territories and
possessions.
Definitions of the defined terms listed below are contained in the Section set
forth opposite the defined term in the table below.

3

--------------------------------------------------------------------------------

 

Defined Term
Section of Agreement
Agreement
Preamble
APA
Recitals
Commercially Reasonable Efforts
4.1
Contract Year
4.2(b)
Disclosure Schedule
6.1(c)
Effective Date
Preamble
Infringement Notice
3.5(a)
Joint Inventions
3.2(c)
Licensee
Preamble
Licensee Inventions
3.2(a)
Licensor
Preamble
Licensor Inventions
3.2(b)
Option
3.3
Party/Parties
Preamble
Patent Expiration
4.2(c)
Proceeding
3.6
Royalty Fee
4.2(b)
Royalty Period
4.2(a)
Watson
3.5(a)
Watson Licensed Products
3.5(a)

The following attached Exhibits are incorporated into this Agreement and form a
part hereof:
Exhibit A: Licensed Patents
Exhibit B: Licensed Trade Dress
Exhibit C: Disclosure Schedule
Exhibit D: Royalty Fee Calculation Example
 
ARTICLE II.
LICENSE GRANT
 
2.1    Grant of Exclusive License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee on behalf of itself and its
Affiliates an exclusive (even as to Licensor and its Affiliates), irrevocable,
perpetual and transferable license under the Licensed Intellectual Property to
manufacture, have manufactured, use, market, sell, have sold, offer to sell,
import or otherwise exploit the Product in the Field of Use in the Territory,
with the right to grant sublicenses subject to Section 2.2.
 
2.2    Sublicenses. Licensee shall have the right to grant sublicenses (with
rights to further sublicense) under the licenses set forth in Section 2.1 to
sublicensees, provided that Licensee shall ensure that its sublicensees shall be
subject to a written agreement with terms and conditions that are consistent
with, and no less protective of, Licensor than the terms and conditions
hereunder.
 
2.3    No Implied Licenses. Any intellectual property rights of a Party not
expressly granted to the other Party under the provisions of this Agreement
shall be retained by such Party. Except as expressly provided in this Agreement,
a Party does not grant to the other Party any right or license in any
intellectual property belonging to such Party, whether by implication, estoppel
or otherwise.
 

4

--------------------------------------------------------------------------------

 

2.4    Licensee's Retained Rights. The licensed rights granted herein shall be
deemed licenses of “intellectual property” for purposes of the United States
Code, Title 11, Section 365(n). In the event of Licensor's bankruptcy and a
subsequent rejection or disclaimer of this Agreement by a bankruptcy trustee or
by Licensor as a debtor-in-possession, whether under the law of the United
States or elsewhere, or in the event of a similar action under applicable law,
the Licensee and its respective Affiliates may elect to retain their licensed
rights, subject to and in accordance with the provisions of the United States
Code, Title 11, Section 365(n) or other applicable law.
 
2.5    Technology Transfer. Upon the Effective Date, Licensor shall deliver to
Licensee or its designee all Licensed Know How in its or its Affiliates'
possession. Licensed Know How developed after the date of this Agreement by
Licensor or its Affiliates shall be disclosed promptly to Licensee and delivered
within thirty (30) days following such disclosure. Licensor shall provide
Licensee or its designee with such support and technical assistance as may be
reasonable or appropriate to facilitate the transfer of the Licensed Know How.
ARTICLE III.
INVENTIONS; INTELLECTUAL PROPERTY
 
3.1    Invention Disclosures. Each Party shall promptly disclose to the other
Party any and all Inventions arising on or after the Effective Date under the
Parties' or their respective Affiliates' activities conducted pursuant to this
Agreement and, in the case of Licensor or its Affiliates, pursuant to a Foreign
License. Such disclosures shall be provided in writing and in sufficient detail
for the other Party to understand the scope and nature of such Inventions. Any
such disclosure of Inventions shall be treated as Confidential Information of
the disclosing Party, subject to the terms of this Article III. Any disclosure
of Joint Inventions shall be treated as the Confidential Information of both
Parties.
 
3.2    Ownership of Inventions.
 
(a)Licensee shall solely own any and all Inventions solely made, conceived, or
reduced to practice by Licensee or its Affiliates on or after the Effective Date
(the “Licensee Inventions”).
(b)Licensor shall solely own any and all Inventions solely made, conceived, or
reduced to practice by Licensor or its Affiliates on or after the Effective Date
(the “Licensor Inventions”).
(c)Any Inventions that are made, conceived or reduced to practice jointly by
Licensor and Licensee on or after the Effective Date (the “Joint Inventions”)
shall be jointly owned by the Parties in accordance with U.S. patent law.
Subject to the terms and conditions of this Agreement, including Licensee's
exclusive license in and to the Licensed Intellectual Property as set forth in
Section 2.1, each Party shall have the right to use, market, sell, have sold,
import or otherwise export the Joint Inventions without any obligations to pay
the other Party a royalty or other fee except that the Parties shall share the
costs of prosecuting and maintaining the Joint Inventions as set forth in
Section 3.4(c).
 
3.3    Grant of License and Option.
(a)    License Grant. Subject to the terms and conditions of this Agreement,
Licensee grants to Licensor a non-exclusive, irrevocable (except in the event of
Licensor's, Watson's or Watson's Affiliates breach of the scope of this license
grant or a material breach of the confidentiality and non-use obligations set
forth below; provided that Licensor, Watson or Watson's Affiliates does not cure
any such breach within thirty (30) days), perpetual, non-transferable (except
with respect to the sublicense to Watson described below), royalty-free and
fully paid-up worldwide license in and to the intellectual property rights for
Licensee Inventions and Joint Inventions (in each case without restriction)
solely for the purpose of granting a sublicense under such rights to Watson
Pharmaceuticals, Inc. or its Affiliates, including without limitation Coventry
Acquisition, Inc. (“Coventry” and together with Watson and Watson's Affiliates,
“Watson”) only, and without

5

--------------------------------------------------------------------------------

 

further sublicensing rights, for Watson to develop, manufacture, have
manufactured, use, import, export, market, sell, offer to sell or otherwise
commercialize its progesterone products to the extent such progesterone products
use any of the Licensed Intellectual Property which was licensed by Licensor
pursuant to the License Agreement dated July 2, 2010 by and between Licensor or
its Affiliates and Coventry (the “Watson Licensed Products”), provided that in
the event Licensor grants a sublicense to Watson pursuant to this Section 3.3,
Licensor has obtained or shall obtain Coventry's agreement that it shall treat
Licensee's Confidential Information in accordance with non-disclosure and
non-use obligations at least as restrictive as those contained in Section 3.7(a)
herein. Licensor shall immediately notify Licensee if it grants a sublicense to
Watson pursuant to this Section 3.3(a) and shall promptly provide to Licensee a
copy of such sublicense agreement and any amendments thereto.
(b)    Option Grant. Subject to the terms and conditions of this Agreement,
Licensee grants to Licensor an option to negotiate a non-exclusive license, with
sublicensing rights to be defined by the Parties, to the intellectual property
rights for Licensee Inventions and Licensee's and Licensee's Affiliates'
interest in and to the Joint Inventions on commercially reasonable terms to
make, use, sell, offer for sale, and import Products outside of the Territory
during the Term (the “Option”). Licensor shall provide written notice to
Licensee of its election to exercise its Option within forty-five (45) days' of
its receipt of any Invention disclosed by Licensee pursuant to Section 3.1.
Should the Parties fail to negotiate a definitive agreement within forty-five
(45) days of Licensor's written election, then Licensee shall have no further
obligation to Licensor with respect to the rights subject to the Option.
3.4    Patent Management.
 
(a)Licensed Patents. Licensor will have the responsibility for, and shall
diligently carry out, the filing, prosecuting and maintaining of the Licensed
Patents, at Licensor's sole cost and expense. Licensor shall provide Licensee
with an opportunity to consult with Licensor regarding the content of any
amendment, response or correspondence with the United States Patent and
Trademark Office within a reasonable time period prior to the submission of the
same, and Licensor will incorporate reasonable requests by Licensee regarding
the prosecution of such patent applications.
(b)Sole Inventions. Each party shall be solely responsible for the filing,
prosecution, and maintenance of its respective Licensee or Licensor Inventions,
as the case may be, at its sole cost and expense and in its sole discretion.
Neither Party shall be permitted to disclose Confidential Information of the
other Party in any patent application for its Invention without the other
Party's express written consent.
(c)Joint Inventions. The Parties shall jointly prepare, and consult with respect
to, all patent applications (if any) directed to the Joint Inventions. Licensee
and Licensor shall be jointly responsible for filing any such application
directed to the Joint Inventions in the form and with the content as agreed to
by the Parties, and shall thereafter be responsible for the prosecution and
maintenance of all such patent applications directed to the Joint Inventions
hereunder and all costs associated therewith shall be borne equally between the
Parties. Licensee and Licensor shall be jointly responsible for the content of
any amendment, response or correspondence with any United States, PCT or foreign
patent authority and for the prosecution of such patent applications.
(d)Assistance. Each Party will fully cooperate with the other Party in
connection with the filing, prosecution and maintenance of the patents and
patent applications for which such Party is responsible, including by providing
reasonable access to relevant Persons and executing all documentation reasonably
requested at the sole cost and expense of the Party requesting such assistance.
(e)Assumption of Responsibility. In the event that either Party declines or
fails to prepare, file, prosecute or maintain patent applications or patents or
take such other actions relating to the patents and patent applications for
which it is primarily responsible in Sections 3.4 (a) and (b) above, or if a
Party declines or fails to cooperate in preparing, prosecuting and maintaining
the Joint Inventions as provided in 3.4(e)

6

--------------------------------------------------------------------------------

 

above, then such Party shall promptly and in no event later than ninety (90)
days prior to any USPTO or equivalent foreign patent office filing deadline,
provide written notice to the other Party. The other Party shall have the right
upon such notice or, if no notice is received, at any time within ninety (90)
days prior to any such filing deadline, to assume such responsibilities at its
own expense, using counsel of its choice, but the ownership shall remain
unchanged unless otherwise agreed by the Parties in writing. This Section 3.4(e)
shall not apply to those Licensee Inventions for which Licensor elected not to
exercise its Option or, if it did exercise such Option, for which a definitive
agreement was not executed between the Parties. In the event that Licensee
assumes responsibility for one or more Licensed Patent pursuant to this Section
3.4(e), then such Licensed Patent shall be deemed as an abandoned patent under
Section 4.2(c).
3.5    Enforcement.
(a)Notice. Each Party will promptly notify the other of any suspected or actual
infringement, misuse or other violation by a third party in the Territory of any
of the Licensed Intellectual Property or Licensee Inventions (the “Infringement
Notice”), including any “patent certification” filed in the United States under
21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in the
Territory and of any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of the same.
(b)Licensor's First Right of Enforcement. Licensor will have the first right to
bring and control any legal action in connection with Licensed Patents, Licensed
Trade Dress, Licensed Know How, Licensor Inventions and Joint Inventions at
Licensor's own expense as it reasonably determines appropriate. If Licensor
fails to bring an action, then Licensee shall have the right to bring and
control any such action by counsel of its own choice, at Licensee's cost and
expense in the Territory.
(c)Licensee's First Right of Enforcement. Licensee will have the first right to
bring and control any legal action in connection with the Licensee Inventions at
Licensee's own expense as it reasonably determines appropriate, and Licensor
shall have the right, at Licensee's cost and expense, to be represented in any
such action by counsel of its own choice. If Licensee fails to bring an action
or proceeding with respect to, or to terminate, infringement described in this
Section 3.5(c) within ninety (90) days following the Infringement Notice, then
Licensor shall have the right to bring and control any such action by counsel of
its own choice, at Licensor's cost and expense; provided that this Section
3.5(c) shall not apply to those Licensee Inventions for which Licensor elected
not to exercise its Option or, if it did exercise such Option, for which a
definitive agreement was not executed by the Parties.
(d)Cooperation. At the request of the Party prosecuting any enforcement action
or proceeding hereunder, the other Party, at the prosecuting Party's cost and
expense, subject to the foregoing Sections 3.4(b) through (c) shall provide
reasonable assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery and joining as a party to the
action if required.
(e)Allocation of Damages. In the event that either Party recovers any amounts
from any litigation or settlement resulting from an enforcement action in this
Section 3.5, then such amounts shall be applied: (i) first, to reimburse
Licensor and Licensee for their respective actual out-of-pocket expenses; and
(ii) second, any remaining amount shall be the sole property of enforcing Party.
 
3.6    Infringement of Third Party Patents. If Licensee, or any of its
Affiliates or sublicensees, is subject to an action, suit or other proceeding
(“Proceeding”) by a third party for infringement of a third party's patent,
trademark or other intellectual property rights in the Territory because of the
manufacture, use, sale or other exploitation of the Product or the Licensed
Intellectual Property in the Territory, Licensee shall promptly notify Licensor
in writing of such Proceeding, and the Parties shall consult with each other to
agree upon the course of action to be taken. Unless otherwise agreed in writing
by the Parties, Licensor shall undertake the defense of such Proceeding with
counsel of its choice (which shall be reasonably acceptable to Licensee), at its
own expense, in which event Licensee shall have the right to be represented by
advisory counsel of its own selection at its own expense.

7

--------------------------------------------------------------------------------

 

Licensor and Licensee shall reasonably cooperate and coordinate with each other
in the defense of such Proceeding and furnish all pertinent evidence and
reasonable assistance in their control. Each Party shall keep the other Party
reasonably informed of all material developments in connection therewith. In the
event Licensor fails to assume the defense of such Proceeding, Licensee may
assume such defense at the expense of Licensor; provided, however, that Licensee
will not consent to the entry of any judgment or enter into any settlement with
respect to the Proceeding without the prior written consent of Licensor. In
connection with the foregoing, Licensor agrees to indemnify Licensee and its
Affiliates and their respective officers, directors, managers, members,
employees, successors and assigns against, and agrees to hold them harmless
from, any Loss arising or resulting from or relating to infringement claims of
the type described in this Section 3.6.
 
3.7    Confidential Information.
 
(a)Non-Disclosure. The Parties agree that during the Term, and for a period of
five (5) years after the expiration thereof, with respect to Confidential
Information of the disclosing Party, the receiving Party will (i) maintain such
Confidential Information in confidence to the same extent the receiving Party
maintains its own confidential or proprietary information or trade secrets of
similar kind and value, but in no event less than a reasonable degree of care;
(ii) subject to the provisions of this Section 3.7, not disclose such
Confidential Information to any third party without the prior written consent of
the disclosing Party, except for disclosures to its Affiliates and sublicensees
who agree to be bound by obligations of non‑disclosure and non‑use at least as
stringent as those contained in this Section 3.7(a); and (iii) not use
Confidential Information for any purpose except those purposes permitted by this
Agreement.
(b)Authorized Disclosure. Notwithstanding the foregoing Section 3.7(a), a
receiving Party may disclose Confidential Information of the disclosing Party if
the receiving Party or any of its Affiliates or their respective representatives
is compelled to disclose any such information to by a valid court or
administrative order or by other requirements of law, provided that the
receiving Party: (i) shall promptly notify the disclosing Party in writing and
shall disclose only that portion of such information that is legally required to
be disclosed; (ii) shall cooperate with the disclosing Party at the disclosing
Party's expense in the disclosing Party's efforts to obtain an appropriate
protective order or other remedy of the disclosing Party's election; and (iii)
shall obtain reasonable assurances for the confidential treatment of the
Confidential Information.
ARTICLE IV.
PROMOTION; ROYALTY PAYMENTS; AUDITS; MILESTONE SALES; NO IMPLIED LICENSES
4.1    Promotion. During the Royalty Period (as defined below), Licensee shall
use its Commercially Reasonable Efforts to promote and sell the Product in the
United States. For purposes of this Section 4.1, “Commercially Reasonable
Efforts” means such efforts which are commensurate with the efforts a reasonable
Person would extend to a product at a similar stage taking into account its
safety and efficacy, the cost to develop and commercialize the Product, the
establishment of the Product in the marketplace, the competitiveness of the
marketplace, the proprietary position of the Product, the regulatory structure
involved, the profitability of the Product and all other relevant factors.
4.2    Royalty Payments.
(a)General. During the Royalty Period, Licensee shall pay to Licensor the
Royalty Fee described in Section 4.2(b), below, with respect to Net Sales of the
Product in the Territory, unless otherwise reduced pursuant to Section 4.2(c),
below. Upon the expiration of the Royalty Period, the license granted pursuant
to Section 2.1 shall be fully-paid up and no further royalties or other payments
shall be due to Licensor from Licensee.
(b)Royalty Amounts. Subject to Section 4.2(a), during the Royalty Period,
Licensee shall pay to Licensor, within forty-five (45) days following each
calendar quarter in a year beginning April 1 and

8

--------------------------------------------------------------------------------

 

ending March 31 (a “Contract Year”) or portion thereof during the Term, the
following royalty fee (“Royalty Fee”):
Net Sales
Royalty
Less than Ten Million Dollars ($10,000,000)
Zero percent (0%) of Net Sales
Between Ten Million Dollars ($10,000,000) and Twenty Million Dollars
($20,000,000)
Seven percent (7%) of Net Sales
More than Twenty Million Dollars ($20,000,000)
Ten percent (10%) of Net Sales

A Royalty Fee calculation example is attached hereto as Exhibit D.
(c)    Royalty Reductions. Notwithstanding the foregoing Royalty Fee set forth
in Section 4.2(b), during the Royalty Period the Royalty Fee shall be reduced as
follows: (i) upon the expiration, cancellation, invalidation, abandonment or
termination of the last valid Licensed Patent in the Territory (the “Patent
Expiration”), the Royalty Fee payable with respect to Net Sales in the Territory
shall be reduced by fifty percent (50%) of the amounts otherwise payable
hereunder for the remainder of the Royalty Period for the Territory; or (ii) in
the event a Generic Product is launched during the period between the Patent
Expiration and the expiration of the Royalty Period, no Royalty Fee shall be
payable following the launch of such Generic Product.
(d)    Royalty Offset. The Royalty Fee shall be reduced by the amount of any
consideration Licensee, its Affiliates or its sublicensees pay if necessary to
obtain a patent license from a third party in order to make, use, import or sell
the Product in the Territory provided that the royalty payable to Licensor shall
not be so reduced by more than fifty percent (50%). As used in this Section
4.2(d), a license is “necessary” if it is commercially reasonable to obtain the
license in light of the risk of infringement or a court of competent
jurisdiction renders a final, non-appealable determination of infringement.
(e)    Reporting. At the time of Licensee's remittance of each earned royalty
payment, Licensee shall furnish to Licensor a report showing the Net Sales of
the Products for the corresponding calendar quarter. Licensee shall also provide
an annual report during the Royalty Period showing the Net Sales of the Products
for such given year. Licensee shall maintain all records of Net Sales in
accordance with GAAP.
(f)    Late Payments. If Licensor does not receive the total applicable royalty
payment when due under this Section 4.2, Licensee shall pay interest with
respect to any payments past due to Licensor at the lower of: (i) the maximum
rate allowed by law; or (ii) the rate of one (1%) percent per month, computed
from the original due date until paid.
(g)    Audits. Upon thirty (30) days' prior written notice to Licensee, Licensor
shall have the right to have an independent certified public accountant,
selected by Licensor and acceptable to Licensee, which acceptance may not be
unreasonably withheld, audit Licensee's records pertaining to calculation of Net
Sales subject to this Agreement, during normal business hours, to verify the
amounts payable hereunder; provided, however, that (a) such audit shall not take
place more frequently than once per year; (b) such audit shall not cover such
records for more than the preceding three (3) years; (c) any such audit shall
take place at the location Licensee maintains such records, or at such other
location mutually agreed; and (d) all information obtained during the audit
shall constitute Confidential Information of Licensee pursuant to the terms of
this Agreement. Any such audit shall be solely for the purpose of determining,
and to report, compliance or non-compliance with the royalty payment
requirements of this Agreement. The expenses of such audit shall be paid by
Licensor unless the audit conclusively demonstrates that Licensee has paid
Licensor less than ninety-five (95%) percent of the amount determined to be due
for a given time period, in which case the expense of the audit shall be paid by
Licensee. Licensee shall preserve and maintain all such records and accounts
required for such audits for a period of five (5) years after the quarter to
which such records and accounts apply. Any independent accounting firm that is
hired by Licensor to perform such audit shall agree in writing to be bound by
the confidentiality and non-disclosure terms and conditions of this Agreement

9

--------------------------------------------------------------------------------

 

with respect to any information, data, records and accounts audited.
ARTICLE V.
TERM AND TERMINATION; LIMITED LICENSE
5.1    Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the Parties mutually agree in writing to terminate this
Agreement.
5.2    Sell-Off Period. Anything herein to the contrary notwithstanding,
provided Licensee is not in breach of this Agreement, in the event of
termination of this Agreement, after the date of termination Licensee shall have
the non-exclusive right, for six (6) months after the termination of this
Agreement, to promote, advertise, sell and distribute the Products in inventory
remaining unsold as of said date of termination pursuant to the terms of this
Agreement including payment of Royalty Fees related thereto.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
6.1    Licensor's Representations and Warranties. Licensor hereby represents and
warrants as of the Effective Date that:
(a)it has the right, power and corporate authority to enter into this Agreement
including without limitation to grant the license in Section 2.1 on its own
behalf and on behalf of its Affiliates and to make the covenants and agreements
set forth in this Agreement;
(b)the execution, delivery and performance of this Agreement do not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, nor to the Knowledge of Licensor, violate any
law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over it;
(c)except as set forth in the disclosure schedule attached hereto as Exhibit C
(the “Disclosure Schedule”), the Licensed Intellectual Property is (i) owned by
Licensor or its Affiliates, (ii) freely licensable by Licensor to Licensee
without the payment of any royalties, license fees or other amounts to any other
Person and (iii) free and clear of any rights or claims of any other Person;
(d)except as set forth on the Disclosure Schedule, the Licensed Patents set
forth on Exhibit A, the Licensed Trade Dress set forth on Exhibit B and the
Licensed Know How constitutes all of the intellectual property of Licensor
related to the manufacture, marketing, distribution and sale of the Product in
the Territory or that is used for the manufacture of the Product or the
marketing, distribution and sale of the Product in the Territory, as
manufactured, marketed, distributed or sold by Licensor as of the Closing Date;
(e)except as set forth on the Disclosure Schedule, Licensor has not received any
written notice of a claim, and, to the Knowledge of Licensor, there has not been
any threatened claim, made by any third party of infringement or
misappropriation, or contesting the validity, enforceability, use or ownership
of the assets, properties or rights subject to the Licensed Intellectual
Property and, to the Knowledge of Licensor, there is no basis therefore;
(f)the Disclosure Schedule sets forth a complete and accurate list of each
contract pursuant to which Licensor has a license or other similar rights to the
Licensed Intellectual Property used by it in the manufacture, use, marketing,
sale and distribution of the Product as of the Effective Date. Except as set
forth on the Disclosure Schedule, the Licensed Intellectual Property is not
subject to any contractual obligation (i) restricting Licensor's use or rights
thereof, (ii) entitling third parties to use the same or (iii) in any way
obligating Licensor to make royalty or similar payments to others;
(g)all of the Licensed Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of working or use);
(h)to the Knowledge of Licensor, as of the date hereof, there are no outstanding
claims asserted against Licensor alleging that the manufacture, marketing or
sale of the Product by Licensor infringes, misappropriates or otherwise violates
any intellectual property of any other Person and, to the Knowledge of Licensor,
there is no basis therefore; and
(i)to the Knowledge of Licensor, the Licensed Intellectual Property is valid,
subsisting

10

--------------------------------------------------------------------------------

 

and enforceable. None of the Licensed Intellectual Property is the subject of
any cancellation, abandonment or similar action or proceeding.
6.2    Licensee's Representations and Warranties. Licensee hereby represents and
warrants as of the Effective Date that:
(a)it has the right, power and corporate authority to enter into this Agreement
and to make the covenants and agreements set forth in this Agreement; and
(b)the execution, delivery and performance of this Agreement do not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, nor to its knowledge, violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.
ARTICLE VII.
MISCELLANEOUS
7.1    Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT OR THE APA, NEITHER PARTY MAKES ANY REPRESENTATIONS NOR GRANTS
ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE RELATED TO ANY AND ALL OF THE INTELLECTUAL PROPERTY
LICENSED HEREUNDER, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE.
7.2    Governing Law. This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflict of
law principles that would result in the application of any law other than the
laws of the State of Delaware.
7.3    Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. The failure of any Party to
enforce any condition or part of this Agreement at any time shall not be
construed as a waiver of that condition or part, nor shall it forfeit any rights
to future enforcement thereof.
7.4    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when received if delivered personally, (b) when transmitted by facsimile
(which is confirmed), (c) upon receipt, if sent by registered or certified mail
(postage prepaid, return receipt requested) and (d) the day after it is sent, if
sent for next-day delivery to a domestic address by overnight mail or courier,
to the Parties at the following addresses:

11

--------------------------------------------------------------------------------

 

If to Licensor, to:
Columbia Laboratories, Inc.
354 Eisenhower Parkway
Plaza One, Second Floor
Livingston, NJ 07039
Attn: General Counsel
Facsimile: 973-994-3001
with copies (which shall not constitute notice) sent concurrently to:
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Attn: Robert F. Coyne, Esq.
Facsimile: 973-639-6478
If to Licensee, to:
Actient Pharmaceuticals LLC
150 South Saunders, Suite 120
Lake Forest, Illinois 60045
Facsimile: 847.607.9019
Attn: Edward Fiorentino
CEO, Actient Pharmaceuticals
with copies (which shall not constitute notice) sent concurrently to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60054
Facsimile: 312.862.2200
Attn:Edward A. Donovan, Esq.

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.
7.5    Relationship of the Parties; No Third Party Beneficiaries.
(a)The Parties are independent contractors. Nothing herein is intended, or shall
be deemed, to constitute a partnership, agency, joint venture or employment
relationship between the Parties. No Party shall be responsible for the other
Party's acts or omissions; and neither Party shall have authority to speak for,
represent, obligate, or bind the other Party in any way without prior written
authority from the other Party.
(b)This Agreement is solely for the benefit of the Parties hereto and their
respective Affiliates and no provision of this Agreement shall be deemed to
confer upon any third parties any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.
7.6    Amendment; Entire Agreement. This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
both Parties hereto. This Agreement (together with the Exhibits attached hereto
and incorporated herein by reference), the APA and the other documents executed
and delivered by the Parties pursuant to the APA contain the entire agreement of
the Parties hereto with respect to the subject matter hereof and thereof,
superseding all negotiations, prior discussions and preliminary agreements made
prior to the Effective Date with respect hereto and thereto.
7.7    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void, unenforceable or against its regulatory policy such
determination shall not affect the enforceability or validity of any other
provisions or of the remainder of this Agreement.

12

--------------------------------------------------------------------------------

 

7.8    Assignment and Transfer.
(a)Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party, which shall not be
unreasonably withheld; provided, however, that, so long as any such successor or
assign agrees in writing to be bound by this Agreement, either Party may assign
this Agreement and any or all of its rights and obligations under this
Agreement, without the prior written consent of the other Party, (i) to an
Affiliate or to a successor to the relevant portion of the assigning Party's
business by reason of merger, sale of its assets or stock or any similar
transaction, and (ii) to its and its Affiliates' lenders as collateral security;
provided, that prior to such assignment, the assigning Party provides to the
non-assigning Party written notice of such transfer. Any permitted assignee
shall assume all obligations of its assignor under this Agreement. No assignment
shall relieve either Party of its responsibility for the performance of any
obligation.
(b)Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and permitted
assigns.
7.9    Restrictive Covenant. During the Term of this Agreement, Licensee shall
not knowingly take any action which constitutes a violation of Applicable Laws
or breach of this Agreement or that would have a material adverse impact on (i)
the commercialization of the Product in the Territory; or (ii) the then existing
business of Licensor, its Affiliates and licensees with respect to the Product
outside of the Territory.
7.10    Interpretation. Unless the context of this Agreement otherwise requires,
(a) words of one gender include the other gender; and (b) words using the
singular or plural number also include the plural or singular number,
respectively. Reference to days are to calendar days unless specified otherwise.
References to any statute, act, or regulation are to that statute, act, or
regulation as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. The headings contained in this Agreement are
for convenience of reference only and shall not be considered in interpreting
this Agreement. The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. The language in all parts of
this Agreement shall be construed, in all cases, according to its fair meaning.
The Parties acknowledge that each Party and its counsel have reviewed and
revised this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.
7.11    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each of the Parties hereto delivered to
the other Parties, it being understood that all Parties need not sign the same
counterpart.
7.12    Further Actions. Each Party will duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, as may be reasonably necessary or as the
other Party may reasonably request in connection with this Agreement in order to
carry out more effectively the provisions and purposes hereof.
[Remainder of Page Left Intentionally Blank]
 

 
 
 
 
 
        

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LICENSOR:
Columbia Laboratories, Inc.
By: /s/ Frank C. Condella, Jr.
Name: Frank C. Condella, Jr.
Title: President and Chief Executive Officer
LICENSEE:
Actient Pharmaceuticals, LLC
By: /s/ Edward Fiorentino
Name: Edward Fiorentino
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

14

--------------------------------------------------------------------------------

 

Exhibit A
Licensed Patents
 
Application No.
Patent No.
Title
Country
Status
Filing Date
Issue Date
Exp. Date
09/379,310
6,248,358
BIOADHESIVE PROGRESSIVE HYDRATION TABLETS AND METHODS OF MAKING AND USING THE
SAME
UNITED STATES
ISSUED
8/23/1999
6/19/2001
8/23/2019

Owner - Columbia Laboratories, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

15

--------------------------------------------------------------------------------

 

Exhibit B
Licensed Trade Dress[striantpackaging.jpg]
 

16

--------------------------------------------------------------------------------

 

Exhibit C
Disclosure Schedule
 
    

17

--------------------------------------------------------------------------------

 

 
    
Exhibit D
Royalty Fee Calculation Example
 
 

18